Citation Nr: 0834289	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-31 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for duodenal 
ulcer.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral knee 
disabilities.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for bilateral knee 
disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to March 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the noncompensable 
evaluation for duodenal ulcer and denied reopening the claims 
for service connection for a low back and bilateral knee 
disabilities.

In the veteran's VA Form 9, Appeal to the Board, he indicated 
he wanted to have a hearing before the Board in Washington, 
D.C.  The record reflects that in May 2008, the veteran was 
notified that he had been scheduled for a hearing in July 
2008.  He failed to appear for the hearing.  As a result, 
there is no hearing request pending at this time.  38 C.F.R. 
§ 20.704(d) (2007).


FINDINGS OF FACT

1.  Duodenal ulcer is not manifested by mild, recurring 
symptoms one or twice yearly.  

2.  In a July 1998 rating decision, the RO denied reopening 
the claims for service connection for a low back and 
bilateral knee disabilities.  The veteran did not appeal that 
decision.

3.  Evidence presented since the July 1998 rating decision 
relating to the claims of entitlement to service connection 
for low back and bilateral knee disabilities raises a 
reasonable possibility of substantiating the claims of 
entitlement to service connection for both disabilities. 

4.  The record reflects that the veteran was scheduled for a 
VA examination in connection with a "reopened claim for a 
benefit which was previously disallowed" in February 2008.  
The veteran failed to appear for this examination.

5.  In a March 2008 supplemental statement of the case, the 
RO informed the veteran that he had failed to appear for a VA 
examination scheduled in February 2008.

6.  There is no evidence of record of "good cause" which 
would excuse the veteran's failure to report for the 
scheduled examination in February 2008 in connection with the 
claims for service connection for low back and bilateral knee 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for duodenal 
ulcer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.7, 
4.114, Diagnostic Code 7305 (2007). 

2.  The July 1998 rating decision, which denied a request by 
the veteran to reopen claims of entitlement to service 
connection for low back and bilateral knee disabilities, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2007).  

3.  Evidence presented since the July 1998 rating decision is 
new and material, and the veteran's claims of entitlement to 
service connection for low back and bilateral knee 
disabilities is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

4.  The claims for entitlement to service connection for a 
low back and bilateral knee disabilities are denied due to 
failure to report, without good cause, for a VA compensation 
examination.  38 C.F.R. § 3.655(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA failed to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in March and August 2005 correspondence of the 
information and evidence needed to substantiate and complete 
a claim to include the definition of new and material 
evidence, and to include notice of what part of that evidence 
is to be provided by the claimant and notice of what part VA 
will attempt to obtain.  The August 2006 statement of the 
case informed the veteran of the rating criteria which would 
provide a basis for an increased rating.  His claim was 
readjudicated in a March 2008 supplemental statement of the 
case.

The veteran was not informed, however, of how ratings and 
effective dates are assigned in the above-described letters; 
however, he has not been prejudiced by such.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Simply put because the 
preponderance of the evidence is against the veteran's claim 
for an increased rating and the claims for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, to include VA medical records and, as warranted by 
law, affording the veteran an opportunity to be examined.  He 
appeared for the examination related to his claim for 
increase, but failed to report for the examination related to 
his claims for service connection, which will be addressed 
below in more detail.  

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claims.  He was 
provided the opportunity to present pertinent evidence in 
light of the notice provided, and his written statements 
reflect an understanding of what was required to support his 
claim for a higher rating.  Because the veteran has notice of 
the rating criteria, and because the claim has been 
readjudicated, no prejudice exists.  There is not a scintilla 
of evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of these 
adjudications.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, service records, private and VA medical 
records, and testimony.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claims and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Increased Rating

Service connection for a duodenal ulcer was in an August 1985 
rating decision and assigned a noncompensable evaluation.  
The veteran has filed multiple claims for increase since that 
time, but his disability has remained at the noncompensable 
evaluation.  In February 2005, the veteran submitted a claim 
for increase.  

Disability evaluations  are determined by the application of 
the Schedule For Rating  Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations  shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria  required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v.  
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's duodenal ulcer is evaluated pursuant to 
Diagnostic Code 7305, which provides a 10 percent rating for 
mild ulcer disease with recurring symptoms once or twice 
yearly.  38 C.F.R. § 4.114, Diagnostic Code 7305.  

In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating 
shall be assigned when the requirement for a compensable 
rating are not met. 38 C.F.R. § 4.31 (2007).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
compensable evaluation for a duodenal ulcer.  The evidence 
does not establish that the veteran meets the criteria for 
the 10 percent evaluation.  For example, an April 2005 VA 
examination report shows that the veteran stated he would 
take Prevacid for his duodenal ulcer, which helped him.  He 
admitted that he had not been diagnosed with an active ulcer 
at this time, and the record shows that upper 
gastrointestinal series conducted in January and April 2005 
both showed no evidence of an active ulcer.  While these 
studies did show evidence of a hiatal hernia, the appellant 
is not service connected for a hiatal hernia.  The veteran 
stated that his weight had been stable but he would get 
stomach pain when eating spicy and greasy foods.  He denied 
any nausea or vomiting.  Thus, while the veteran has a hiatal 
hernia and while he complains of stomach pain with certain 
foods there is no evidence that the veteran has recurrent 
symptoms due to an ulcer disorder once or twice yearly.  
Further supporting this finding are the VA treatment records 
dated from 2004 to 2008.  They show the veteran receiving 
treatment for other ailments-not the duodenal ulcer.  These 
records, while noting the history of an ulcer, and while 
covering a period of four years, do not show mild, recurrent 
symptoms associated with the service-connected disability.  
Therefore, the evidence preponderates against finding that 
the duodenal ulcer disease has increased to such an extent as 
to justify a  higher rating.  Accordingly, an increased 
rating is not warranted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased evaluation for duodenal ulcer.  In reaching this 
determination, the Board has considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

New and Material Evidence

Service connection for a low back and bilateral knee 
disabilities was denied in a January 1984 rating decision.  
The RO did not have the veteran's service medical records at 
the time.  An October 1982 VA examination report listed 
diagnoses of a recurrent low back syndrome, and bilateral 
recurrent knee stains.  Following receipt of the service 
medical records, the RO reconsidered the claims on the merits 
in a May 1985 rating decision and denied them, determining 
that the evidence failed to show chronic disabilities.  The 
veteran did not appeal.

The veteran filed an application to reopen the claims for 
service connection for low back and bilateral knee 
disabilities.  In a July 1998 rating decision, the RO denied 
reopening the claims, noting that the evidence did not show 
that either disorder was incurred in-service.  He was 
notified of this decision that same month, but did not 
appeal.

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material is neither required nor 
permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c) (West 2002).  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary of VA shall 
reopen the claim and review the former disposition of the 
claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence available at the time of the July 1998 decision 
consisted of service medical records and VA medical records, 
including VA examinations.  The service medical records 
showed complaints of back and knee pain.  An October 1982 VA 
examination report showed a recurrent low back syndrome, and 
a bilateral recurrent knee strain.  The VA medical records 
did not show post service treatment for a low back or 
bilateral knee disabilities.

The evidence received since the July 1998 rating decision 
includes VA medical records, which show diagnoses of 
arthritis in the low back and bilateral knee.  Given the fact 
that the record available at the time of the July 1998 rating 
decision did not include evidence of chronic disabilities, 
this evidence raises a reasonable possibility of 
substantiating the claims.  Hence, the claims are reopened.

Reopened Claims

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b).  However, when an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for an increased rating, 
the claim shall be denied.  Id.  In this case, the veteran's 
claims are "reopened claim[s] for []benefit[s] which w[ere] 
previously disallowed."  See id.

Following receipt of VA medical records that showed chronic 
disorders associated with the veteran's low back and knees, 
the RO reopened the veteran's claims and scheduled him for a 
VA examination to obtain medical opinions as to the etiology 
of the disabilities.

In a February 2008 letter to the veteran, VA informed the 
veteran that he was scheduled for a VA examination later that 
month and provided him with the time and location for the 
examination.  VA told him that it was "very important you 
report" for the examination in that it would be used to 
determine his eligibility for VA benefits and asked the 
veteran to contact VA if he could not make the appointment.  
The letter was sent to the veteran's last known address and 
was not returned as undeliverable.  Thus, the veteran is 
presumed to have received notice of the examination.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).  

The record reflects that the veteran failed to report for the 
February 2008 VA examination.  The record does not show a 
reason for the failure to report or that the veteran made any 
attempt to contact VA to request that his examination be 
rescheduled.  

In a March 2008 supplemental statement of the case, VA 
informed the veteran that it had received a notice of his 
failure to report for the VA examination.  It provided the 
veteran with the provisions of 38 C.F.R. § 3.655, which put 
him on notice that he could provide evidence of good cause 
for his failure to report for the examination, such as 
illness of himself or a family member or other acceptable 
reason.  He was given 60 days to submit comment on the 
findings made in the supplemental statement of the case.  The 
supplemental statement of the case was not returned as 
undeliverable, and thus the veteran is presumed to have 
received it.  Mindenhall, 7 Vet. App. at 274.  The veteran 
did not respond to the supplemental statement of the case, 
and his representative in the April 2008 Statement of 
Accredited Representative in Appealed Case and Informal 
Hearing Presentation acknowledged the veteran's failure to 
report for the VA examination but did not provide any 
evidence of good cause or express a willingness on the part 
of the veteran to appear for a VA examination.

The Board has reviewed the evidence of record and finds that 
based upon the application of 38 C.F.R. § 3.655(b), that the 
veteran's claims for entitlement to service connection for 
low back and bilateral knee disabilities must be denied.  In 
the March 2008 supplemental statement of the case, VA 
informed the veteran he had failed to report for the February 
2008 VA examination and that he could submit evidence of good 
cause for his failure to report.  He was provided 60 days to 
submit comment on that finding.  He did not submit any 
evidence or argument as to his reason for not reporting for 
the examination.  Thus, the Board finds that the veteran has 
not submitted any evidence of "good cause" for his failure 
to report for the February 2008 examination, and his claims 
must be denied.  See 38 C.F.R. § 3.655(b).


ORDER

A compensable evaluation for duodenal ulcer is denied.

New and material evidence having been presented, the claim of 
entitlement to service connection for a low back disability 
is reopened.

New and material evidence having been presented, the claim of 
entitlement to service connection for a bilateral knee 
disability is reopened.

Service connection for a low back disability is denied.

Service connection for bilateral knee disabilities is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


